DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 07/22/2022.
Allowable Subject Matter
3. 	Claims 1, 3, 6-9, 11, 14-18 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 9, 18, Takeda (US Pat 8524385) teaches (Fig. 3; col. 4 L8-27, col. 4 L43-col. 5 L28, col. 5 L54-col. 6 L64) a method for monitoring battery safety (Fig. 3; IC protect circuit controller ‘15 or 15A’s internal detection elements ‘16-22’ are used to acquire/monitoring the status of the battery 12; col. 4 L8-27, col. 4 L43-col. 5 L28) of a terminal device (Fig. 3, battery pack 1 comprising terminals 13-14), comprising: acquiring status information of a battery (Fig. 3; IC protect circuit controller ‘15 or 15A’s internal detection elements ‘16-22’ are used to acquire/monitoring the status of the battery 12; col. 4 L8-27, col. 4 L43-col. 5 L28) of the terminal device (battery pack 1 comprising terminals 13-14), wherein the status information (Fig. 3; IC protect circuit controller ‘15 or 15A’s internal detection elements ‘16-22’ are used to acquire/monitoring the status of the battery 12; col. 4 L8-27, col. 4 L43-col. 5 L28)  comprises at least two of: power-failure information (using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements‘19,M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’) of a battery (12) of the terminal device (battery pack 1 comprising terminals 13-14) (col. 5 L5-28); whether a sudden change in voltage (using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements‘19,M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’)  occurs to the battery (12) and whether a battery surface (12) has an abnormal temperature area (R13 detects over-temperature of battery 12) (col. 4 L8-27, col. 4 L43-col. 5 L28); charging capacity (16) and discharging capacity (17) of the battery (12(using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements‘19,M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’; col. 4 L8-27, col. 4 L43-col. 5 L28); and capacities (16-17) of the battery (12) before and after dropping (using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements‘19,M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’; col. 4 L8-27, col. 4 L43-col. 5 L28); determining whether the terminal device (battery pack 1 with terminals 13-14) meets a preset safety hazard condition according to the status information dropping (using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements‘19, M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’; col. 4 L8-27, col. 4 L43-col. 5 L28); and controlling the terminal device (battery pack 1 with terminals 13-14) to be in a power-off state (col. 5 L17-28) or disconnecting a power supply circuit (col. 5 L17-28) upon determining that the terminal device (Fig. 3, IC protect circuit ’15 of 15A’ having terminals 15a-g)  meets the preset safety hazard condition dropping (using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements‘19,M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’; col. 4 L8-27, col. 4 L43-col. 5 L28); wherein the preset safety hazard condition (using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements‘19,M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’; col. 4 L8-27, col. 4 L43-col. 5 L28) comprises  at least two of the following: the sudden change in voltage occurs (using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements‘19,M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’)  to the battery (12) and the battery surface has the abnormal temperature area (R13 detects over-temperature of battery 12) (col. 4 L8-27, col. 4 L43-col. 5 L28); a charging-discharging capacity difference (16-17) of the battery (12) is not within a preset capacity range (using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements‘19,M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’; col. 4 L8-27, col. 4 L43-col. 5 L28); and a capacity difference (using any one of 16,17,18 or ’20-22’) before and after dropping (of battery 12) is not within the preset capacity range (using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements‘19,M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’; col. 4 L8-27, col. 4 L43-col. 5 L28); the disconnection (using M11-M13) between the battery connector (12 is connected 15A and its controlled operations) and the main board (thru 13-14 to load) is determined to be the private disconnection (using M11-M13) according to the power-failure information (using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements‘19,M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’; col. 4 L8-27, col. 4 L43-col. 5 L28).
[Note: the term(s) ‘preset capacity range/rate/ and/or duration’ under broadest reasonable interpretations is not given much weight due to the fact that each detection elements are designed to detect certain overcharging/over-discharging/overcurrent/over-temperature value, which means a range is anticipated (i.e. between overcharging and discharging difference). Applicant also fails to clearly point out what exactly is the ‘present capacity range/rate/duration].
However, Kawauchi (US Pub 2019/0031126) teaches (Fig. 1, abstract and Para 68) power-failure information (50 detecting power failure) generated upon disconnection (45, para 41) between a battery connector (30 having terminals 22 and 21, para 37-41) of the terminal device and a main board (terminal 21-22’s connection to load/main board ‘10-11’) of the terminal device.
However, Takeda and Kawauchi fail to teach,
“the voltage decrease rate after the battery is fully charged is greater than or equal to a preset rate; wherein power-failure state bit information is generated upon the disconnection between the battery connector and the main board and is taken as the power-failure information, wherein it is determined that the disconnection between the battery connector and the main board is the private disconnection, upon determining that the power-failure state bit information is not reset or is not marked”, as claimed in claim 1;
“the voltage decrease rate after the battery is fully charged is greater than or equal to a preset rate; wherein power-failure state bit information is generated upon the disconnection between the battery connector and the main board and is taken as the power-failure information, wherein it is determined that the disconnection between the battery connector and the main board is the private disconnection, upon determining that the power-failure state bit information is not reset or is not marked”, as claimed in claim 9; and 
“and the voltage decrease rate after the battery is fully charged is greater than or equal to a preset rate; wherein power-failure state bit information is generated upon the disconnection between the battery connector and the main board and is taken as the power-failure information, wherein it is determined that the disconnection between the battery connector and the main board is the private disconnection, upon determining that the power-failure state bit information is not reset or is not marked”, as claimed in claim 18.
Claims ‘3, 6-8’, ’11, 14-17’ are depending from claims 1 and 9, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        



	/THIENVU V TRAN/                                                      Supervisory Patent Examiner, Art Unit 2839